DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 12 objected to because of the following informalities:  Claims 2 and 12 should be amended to correct the spelling of the words accelerometer and gauge.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 is directed to a computer readable medium.  A computer readable medium includes embodiments such as a signal which does not fall into one of the four statutory categories of patent eligible subject matter.  This rejection can be overcome by amending the claim to be directed to a non-transitory computer readable medium. (See MPEP 2106).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9, 10, 11, 12, 17, 19, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0265960 to Watanabe (Watanabe).
Claim 1
With regard to obtaining sensor data for a vehicle providing one or both of displacement or acceleration information for the vehicle; Watanabe teaches measuring vibration using an acceleration sensor (Fig. 1, acceleration sensor 21, pars. 39-41; Fig. 4, steps A8-A11).
With regard to calculating a vibration frequency for the vehicle; Watanabe teaches calculating a vibration frequency of the measured data (par. 41).
With regard to retrieving calibration data for the vehicle, the calibration data comprising at least a first known mass; a second known mass; a vibration frequency for the vehicle at the first known mass; and a vibration frequency of the vehicle at a second known mass; Watanabe teaches an determining a vibration frequency for two initial cargo weights for initial setting data (Fig. 9, steps C1-C10; pars. 83-91).

Claim 2
Watanabe teaches that the sensor data comprises data from at least one accelerometer associated with the vehicle, data from at least one strain gauge associated with the vehicle, or data from at least one accelerometer and from at least one strain gauge associated with the vehicle (par. 30; Fig. 2, acceleration sensor 21).
Claim 7
Watanabe teaches that the vibration frequency for the vehicle is calculated in the same way as the vibration frequency for the vehicle at the first known mass and the vibration frequency of the vehicle at a second known mass (pars. 41, 87, 91, Fourier transform is used for initial setting calculation and for the calculating the unknown weight).
Claim 9
Watanabe teaches that the obtaining the one or both of displacement or acceleration information is done by sensors at the computing device upon a trigger condition being met (par. 40; Fig. 5B pushbutton 51).
Claim 10
Watanabe teaches that the obtaining the one or both of displacement or acceleration information uses a communications subsystem of the computing device (Fig. 2, bus 36; par. 32).
Claim 11
Watanabe teaches a processor (Fig. 2, arithmetic part 31); and a communications subsystem (Fig. 2, bus 36).
With regard to the computing device configured to: obtain sensor data for a vehicle providing one or both of displacement or acceleration information for the vehicle; Watanabe teaches measuring vibration using an acceleration sensor (Fig. 1, acceleration sensor 21, pars. 39-41; Fig. 4, steps A8-A11).
With regard to the computing device configured to: calculate a vibration frequency for the vehicle; Watanabe teaches calculating a vibration frequency of the measured data (par. 41).
With regard to the computing device configured to: retrieve calibration data for the vehicle, the calibration data comprising at least a first known mass; a second known mass; a vibration frequency for the vehicle at the first known mass; and a vibration frequency of the vehicle at a second known mass; Watanabe teaches an determining a vibration frequency for two initial cargo weights for initial setting data (Fig. 9, steps C1-C10; pars. 83-91).
With regard to the computing device configured to: use the calibration data and the vibration frequency for the vehicle, calculating a load estimation for the vehicle; Watanabe teaches using the initial setting data to calculate a value for an unknown cargo weight (Fig. 9, steps C11-C12, A8-A14).
Claim 12
Watanabe teaches that the sensor data comprises data from at least one accelerometer associated with the vehicle, data from at least one strain gauge 
Claim 17
Watanabe teaches that the vibration frequency for the vehicle is calculated in the same way as the vibration frequency for the vehicle at the first known mass and the vibration frequency of the vehicle at a second known mass (pars. 41, 87, 91, Fourier transform is used for initial setting calculation and for the calculating the unknown weight).
Claim 19
Watanabe teaches that the computing device is configured to obtain the one or both of displacement or acceleration information using sensors at the computing device upon a trigger condition being met (par. 40; Fig. 5B pushbutton 51).
Claim 20
Watanabe teaches that the computing device is configured to obtain the one or both of displacement or acceleration information using a communications subsystem of the computing device (Fig. 2, bus 36; par. 32).
Claim 21
With regard the computing device to: obtain sensor data for a vehicle providing one or both of displacement or acceleration information for the vehicle; Watanabe teaches measuring vibration using an acceleration sensor (Fig. 1, acceleration sensor 21, pars. 39-41; Fig. 4, steps A8-A11).

With regard to the computing device to: retrieve calibration data for the vehicle, the calibration data comprising at least a first known mass; a second known mass; a vibration frequency for the vehicle at the first known mass; and a vibration frequency of the vehicle at a second known mass; Watanabe teaches an determining a vibration frequency for two initial cargo weights for initial setting data (Fig. 9, steps C1-C10; pars. 83-91).
With regard to the computing device to: use the calibration data and the vibration frequency for the vehicle, calculating a load estimation for the vehicle; Watanabe teaches using the initial setting data to calculate a value for an unknown cargo weight (Fig. 9, steps C11-C12, A8-A14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of US Patent Application Publication 2018/0361994 to Seaman et al. (Seaman).
Claim 3

Claim 13
Watanabe teaches all the limitations of claim 11 upon which claim 13 depends.  Watanabe does not teach that the vehicle is a chassis capable of receiving containers.  Seaman teaches a vehicle including a chasing with a container loaded onto the chassis (pars. 10, 11; Fig. 1, CTU 110, chassis 102).  It would have been obvious to one of ordinary skill before the effective filing date to modify the loading weight detection device, as taught by Watanabe, to include a truck with a chassis that can load containers, as taught by Seaman, because then the load of more vehicles could have been determined.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of US Patent Application Publication 2011/0257900 to Adams et al. (Adams).
Claim 8
Watanabe teaches all the limitations of claim 7 upon which claim 8 depends.  Watanabe does not teach that one or both of displacement or acceleration information 
Claim 18
Watanabe teaches all the limitations of claim 17 upon which claim 18 depends.  Watanabe does not teach that one or both of displacement or acceleration information is passed through a bandpass filter prior to calculating the vibration frequency to remove noise.  Adams teaches using a bandpass filter to remove noise from a measurement (par. 94).  It would have been obvious to one of ordinary skill before the effective filing date to modify the loading weight detection device, as taught by Watanabe, to include using a bandpass filter, as taught by Adams, because then the desired data would have been easier to detect.
Allowable Subject Matter
Claims 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2006/0293815 to McCann teaches estimating vehicle weight using vertical oscillation frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864